Name: Commission Regulation (EC) No 1235/2000 of 14 June 2000 amending Regulation (EC) No 2714/1999 establishing transitional provisions on the administration and control of direct payments in the sectors of arable crops and beef and veal
 Type: Regulation
 Subject Matter: plant product;  management;  agricultural policy;  agricultural structures and production;  animal product
 Date Published: nan

 Avis juridique important|32000R1235Commission Regulation (EC) No 1235/2000 of 14 June 2000 amending Regulation (EC) No 2714/1999 establishing transitional provisions on the administration and control of direct payments in the sectors of arable crops and beef and veal Official Journal L 141 , 15/06/2000 P. 0006 - 0006Commission Regulation (EC) No 1235/2000of 14 June 2000amending Regulation (EC) No 2714/1999 establishing transitional provisions on the administration and control of direct payments in the sectors of arable crops and beef and vealTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1251/1999 of 17 May 1999 establishing a support system for producers of certain arable crops(1), as last amended by Regulation (EC) No 2704/1999(2) and in particular Article 12 thereof,Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal(3), and in particular Article 50 thereof,Having regard to Council Regulation (EEC) No 3508/92 of 27 November 1992 establishing an integrated administration and control system for certain Community aid schemes(4), as last amended by Regulation (EC) No 1036/1999(5), and in particular Article 12(h) thereof,Whereas:(1) In the framework of Agenda 2000, the direct payment schemes in the sectors of arable crops and beef and veal have been revised and are now set out in Regulations (EC) No 1251/1999 and (EC) No 1254/1999.(2) With the adoption of Commission Regulation (EC) No 2714/1999 of 20 December 1999 establishing transitional provisions on the administration and control of direct payments in the sectors of arable crops and beef and veal(6), measures were taken to ensure the application of the integrated administration and control system to the said schemes pending the decision of the Council on the amendments to Regulation (EEC) No 3508/92 as proposed by the Commission.(3) As the decision of the Council on the amendments to Regulation (EEC) No 3508/92 is being delayed, it has become necessary to extend Regulation (EC) No 2714/1999.(4) The measures provided for in this Regulation are in accordance with the opinion of the Committees concerned,HAS ADOPTED THIS REGULATION:Article 1The second subparagraph of Article 3 of Regulation (EC) No 2714/1999 is amended as follows:"It shall apply from 1 January to 31 December 2000."Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 14 June 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 1.(2) OJ L 327, 21.12.1999, p. 12.(3) OJ L 160, 26.6.1999, p. 21.(4) OJ L 355, 5.12.1992, p. 1.(5) OJ L 127, 21.5.1999, p. 4.(6) OJ L 327, 21.12.1999, p. 33.